


110 HR 1618 IH: To amend the Internal Revenue Code of 1986 to provide a

U.S. House of Representatives
2007-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1618
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2007
			Mr. Camp of Michigan
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  credit for the purchase of plug-in hybrid vehicles.
	
	
		1.Credit for plug-in hybrid
			 vehicles
			(a)In
			 generalSubpart B of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 other credits) is amended by adding at the end the following new
			 section:
				
					30D.Plug-in hybrid
				vehicles
						(a)Allowance of
				creditThere shall be allowed
				as a credit against the tax imposed by this chapter for the taxable year an
				amount equal to 10 percent of the cost of any qualified plug-in hybrid vehicle
				placed in service by the taxpayer during the taxable year.
						(b)Limitations
							(1)Limitation per
				vehicleThe amount of the credit allowed under subsection (a) for
				any vehicle shall not exceed the sum of—
								(A)$4,000 in the case of a plug-in electric
				drive vehicle with 4kWh traction battery, and
								(B)$250 for each additional kWh of traction
				battery capacity of such vehicle as exceeds 4kWh but does not exceed
				50kWh.
								(2)Application with
				other credits
								(A)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this paragraph) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
								(B)Personal
				creditsThe credit allowed by subsection (a) for any taxable year
				shall not exceed the excess (if any) of—
									(i)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
									(ii)the sum of the
				credits allowable under subpart A and subpart B (other than this
				section).
									(c)Qualified
				plug-In hybrid vehicleFor purposes of this section—
							(1)In
				generalThe term
				qualified plug-in hybrid vehicle means a motor vehicle (as defined
				in section 30(c)(2))—
								(A)the original use
				of which commences with the taxpayer,
								(B)which is acquired
				for use or lease by the taxpayer and not for resale,
								(C)which is made by a
				manufacturer,
								(D)which has received a certificate of
				conformity under the Clean Air Act, and
								(E)which has not less than 2 onboard sources
				of stored energy, different in character from each other, from which to draw
				propulsion energy, where—
									(i)at
				least 1 of such sources is energized by plugging into an external source of
				electric power, and
									(ii)at least 1 of such sources is energized
				from an internal combustion engine, fuel cell, or other means, and such source
				is utilized to provide mechanical propulsion to the vehicle.
									(2)ExceptionThe term qualified plug-in hybrid
				vehicle shall not include any vehicle which is not a passenger
				automobile or light truck if such vehicle has a gross vehicle weight rating of
				less than 8,500 pounds.
							(3)Other
				termsThe terms “automobile”,
				“passenger automobile”, “light truck”, and “manufacturer” have the meanings
				given such terms in regulations prescribed by the Administrator of the
				Environmental Protection Agency for purposes of the administration of title II
				of the Clean Air Act (42 U.S.C. 7521 et seq.).
							(4)KWh traction
				battery capacityThe term
				kWh traction battery capacity means the size of an electro
				chemical storage device, expressed in kWh, as measured from a 100 percent state
				of charge to 0 percent state of charge.
							(d)Special
				rules
							(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (b)(2)).
							(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
							(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b) or with respect to the portion of the cost of any property taken
				into account under section 179.
							(4)Denial of double
				benefitNo credit shall be
				allowed under this section with respect to a vehicle if a credit or deduction
				is allowed with respect to such vehicle under any other provision of this
				title.
							(5)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
							(6)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this section.
							(e)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2014.
						.
			(b)Plug-in hybrid
			 vehicles not counted toward limitation on number of new qualified hybrid
			 vehicles eligible for 30B
			 creditSection (30)(B)(f)(5) of such Code
			 (defining qualified vehicle) is amended by adding at the end the following new
			 sentence: Such term shall not include a qualified plug-in hybrid vehicle
			 (as defined in section 30D(c))..
			(c)Credit made part
			 of general business creditSection 38(b) of such Code is amended by
			 striking ‘‘and’’ at the end of paragraph (30), by striking the period at the
			 end of paragraph (31) and inserting ‘‘, plus’’, and by adding at the end the
			 following new paragraph:
				
					(32)the portion of the plug-in hybrid vehicle
				credit to which section 30D(b)(2)(A)
				applies.
					.
			(d)Conforming
			 amendmentSection 6501(m) of such Code is amended by inserting
			 30D(d)(5), after 30C(e)(5),.
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
